DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamae et al (EP 3467056 A1).
As to claims 1 and 13, Miyamae discloses a cathodic electrocoating composition (title) comprising:
	An aqueous carrier (Example 7 [01454] citing to example 5 which cites to example 4 which ultimately cites to Example 1 as a preparation method which forms the composition from water thus qualifying as an “aqueous carrier” – [0134])
	A film forming binder dispersed in the aqueous carrier (Example 7 [01454] citing to example 5 uses an amine-modified epoxy resin [0149]).
	Chitosan as an etch protective agent ([0154] using Daichitosan which is a chitosan as required – [0065] and as evidenced by the reference sheet submitted in the Third Party Submission Under 37 CFR 1.290 filed 29 April 2022).
As to claim 2, 3, and 14, Miyamae discloses wherein the chitosan has a viscosity, measured at a concentration of 1% (wt/wt) chitosan in a 1% (wt/wt) acetic acid solution at 25 0C, of from about 20 to about 20,000 centipoise (cP) and wherein the chitosan has a viscosity, measured at a concentration of 1% chitosan in a 1% acetic acid solution at 25 0C, of from about 200 to about 5,000 centipoise (cP) (pg. 2 “Viscosity Column of the product information for Diachitosan). Furthermore, said limitation is drawn towards a product of chitosan before combined into the composition thus fails to further limit the composition as claimed.

As to claims 4, 5, and 15, Miyamae further discloses wherein the chitosan is deacetylated and has a degree of deacetylation of greater than about 50% or wherein the chitosan is deacetylated and has a degree of deacetylation of from about 75% to about 90% (pg. 2 “Degree of deacetylation” Column of the product information for Diachitosan showing 80% which falls within the instantly claimed range).

As to claims 6, 7, and 16, Miyamae further discloses wherein the chitosan is present in an amount of from about 20 to about 10,000 parts per million (ppm), based on a total weight of the cathodic electrocoating composition and wherein the chitosan is present in an amount of from about 200 to about 5000 ppm, based on a total weight of the cathodic electrocoating composition ([0154] 153.7 ppm which is regarded as about 200 based on calculation presented in the submission of the Third Party Submission Under 37 CFR 1.290 filed 29 April 2022). 

As to claims 8 and 17, Miyamae further discloses wherein the film forming binder contains from about 20 to about 50 percent by weight solids ([0017] showing 40% which is the resin used in Example 7).

As to claims 9 and 18, Miyamae further discloses a pigment paste, wherein the pigment paste contains from about 35 to about 70 percent by weight solids ([0154] citing to Example 5 using the pigment paste from Example 1 [0132] which had 50% solid of the pigment dispersion).

As to claims 10 and 19, Miyamae further discloses wherein the cathodic electrocoating composition has a pigment to binder (P/B) ratio of from about 10 to about 30 % (calculating from Example 7 provides a ratio of about 27 % based on calculation presented in the submission of the Third Party Submission Under 37 CFR 1.290 filed 29 April 2022).

As to claim 11, Miyamae further discloses wherein the film forming binder comprises an epoxy-amine adduct (see citation above) and a blocked polyisocyanate crosslinking agent. ([0017] which is used in Example 7 via Example 5).

As to claim 12,  Miyamae discloses the chitosan has a viscosity, measured at a concentration of 1% chitosan in a 1% acetic acid solution at 25 0C, of from about 200 to about 5,000 centipoise (cP) (pg. 2 “Viscosity Column of the product information for Diachitosan); the chitosan is deacetylated and has a degree of deacetylation of from about 75% to about 90% (pg. 2 “Degree of deacetylation” Column of the product information for Diachitosan showing 80% which falls within the instantly claimed range); the chitosan is present in an amount of from about 200 to about 5000 ppm ([0154] 153.7 ppm which is regarded as about 200 based on calculation presented in the submission of the Third Party Submission Under 37 CFR 1.290 filed 29 April 2022)., based on a total weight of the cathodic electrocoating composition; the film forming binder contains from about 35 to about 45 percent by weight solids ([0017] showing 40% which is the resin used in Example 7); the cathodic electrocoating composition further comprises a pigment paste that contains from about 45 to about 60 percent by weight solids ([0154] citing to Example 5 using the pigment paste from Example 1 [0132] which had 50% solid of the pigment dispersion).; and the cathodic electrocoating composition has a pigment to binder (P/B) ratio of from about 10 to about 30%.(calculating from Example 7 provides a ratio of about 27 % based on calculation presented in the submission of the Third Party Submission Under 37 CFR 1.290 filed 29 April 2022).
As to claim 20, Miyamae discloses a method for coating an electrically conductive substrate, comprising: 
	forming cathodic electrocoating composition (title) comprising:
	An aqueous carrier (Example 7 [01454] citing to example 5 which cites to example 4 which ultimately cites to Example 1 as a preparation method which forms the composition from water thus qualifying as an “aqueous carrier” – [0134])
	A film forming binder dispersed in the aqueous carrier (Example 7 [01454] citing to example 5 uses an amine-modified epoxy resin [0149]).
	Chitosan as an etch protective agent ([0154] using Daichitosan which is a chitosan as required – [0065] and as evidenced by the reference sheet submitted in the Third Party Submission Under 37 CFR 1.290 filed 29 April 2022).

	dipping the electrically conductive substrate into the electrodeposition bath ([0155] citing to example 1 – [0139]); 
	connecting the substrate as a cathode ([0155] citing to example 1 – [0139]);
	applying a current to the substrate to deposit a film on the substrate ([0155] citing to example 1 – [0139]); 
	removing the substrate with the film from the electrodeposition bath ([0155] citing to example 1 – [0139]);; and
	baking the substrate with the film ([0155] citing to example 1 – [0139]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795